DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 13 and 15 - 21 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (Japanese Patent Publication No. 2016-157901).
Regarding claim 1, in Figure 20, Nishimura discloses a component carrier, comprising: an electrically insulating layer structure (1) having a first main surface (top surface of layer 1) and a second main surface (bottom surface of layer 1); a through hole (17) extending through the electrically insulating layer structure between the first main surface and the second main surface and having a first tapering portion (173) extending from the first main surface and a second tapering portion (172) extending from the second main surface (Figure 20); a first plating structure (32) on at least part of sidewalls of the electrically insulating layer structure, which sidewalls delimit the through hole; a seed layer (31) directly on at least part of the sidewalls so as to be arranged between the electrically insulating layer structure and the first plating structure; and a second plating structure (53, 54) formed separately from and arranged on the first plating structure, wherein the second plating structure comprises an electrically conductive bridge structure connecting the opposing sidewalls (via the metal sphere 52).
Regarding claim 2, Nishimura discloses at least one of the following features: wherein the first plating structure is a plating layer which covers the sidewalls with substantially homogeneous thickness; wherein a minimum horizontal thickness of the first plating structure is in a range between 3 µm and 30 µm; wherein a minimum vertical thickness of the bridge structure of the second plating structure is in a range between 10 µm and 60 µm; wherein a minimum horizontal thickness of the second plating structure apart from the bridge structure is in a range between 2 µm and 20 µm; wherein, in a cross-sectional view in accordance with a viewing plane comprising a main extension direction of the through hole, the first plating structure is shaped as two angled legs; wherein, in a cross-sectional view in accordance with a viewing plane comprising a main extension direction of the through hole, the second plating structure is substantially H-shaped; wherein a vertical thickness of the electrically insulating layer structure is not more than 100 µm (Figure 20).
Regarding claim 3, Nishimura discloses wherein the electrically conductive bridge structure is delimited by a concave first demarcation surface facing towards the first main surface and by a concave second demarcation surface facing towards the second main surface (Figure 20).
Regarding claim 4, Nishimura discloses a first electrically conductive bulk structure filling at least part of a volume above the first demarcation surface; and/or a second electrically conductive bulk structure filling at least part of a volume below the second demarcation surface (Figure 20).
Regarding claim 5, Nishimura discloses wherein at least one of the first electrically conductive bulk structure and the second electrically conductive bulk structure is a further plating structure composed of one or more further plating layers (Figure 20).
Regarding claim 6, Nishimura discloses at least one of the following features: wherein the bridge structure is at least partially located in a narrowest portion of the through hole; wherein the electrically insulating layer structure is a fully cured core (Figure 20).
Regarding claim 7, Nishimura discloses a patterned first electrically conductive layer structure on the first main surface; and/or a patterned second electrically conductive layer structure on the second main surface (Figure 20).
Regarding claim 8, Nishimura discloses wherein at least a part of the through hole is substantially X-shaped (Figure 20).
Regarding claim 9, Nishimura discloses wherein at least a part of the through hole has a central substantially cylindrical portion between the two opposing tapering portions (Figure 20).
Regarding claim 10, Nishimura discloses at least one of the following features: the component carrier comprises at least one component embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; wherein at least one electrically conductive layer structure of the component carrier comprises at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; wherein the electrically insulating layer structure comprises at least one of a group consisting of reinforced or non-reinforced resin, epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate; wherein the component carrier is configured as a laminate-type component carrier (Figure 20; paragraphs [0020] – [0025]).
Regarding claim 11, in Figure 20, Nishimura discloses a method of manufacturing a component carrier, comprising: forming a through hole (17) extending between a first main surface (top surface of layer 1) and a second main surface (bottom surface of layer 1) of an electrically insulating layer structure (1) so that the through hole has a first tapering portion (173) extending from the first main surface and a second tapering portion (172) extending from the second main surface (Figure 20); forming a seed layer (31) on at least part of sidewalls of the electrically insulating layer structure; carrying out a first plating procedure to thereby form a first plating structure (32) on the seed layer on at least part of the sidewalls of the electrically insulating layer structure, which sidewalls delimit the through hole; subsequently carrying out a separate second plating procedure to thereby form a second plating structure (53, 54) on the first plating structure, wherein the second plating structure is formed with an electrically conductive bridge structure connecting the opposing sidewalls (via metal sphere 52).
Regarding claim 12, Nishimura discloses wherein forming the through hole comprises carrying out a first laser drilling from the first main surface with one laser shot and carrying out a second laser drilling from the second main surface with only one further laser shot (Figure 20).
Regarding claim 13, Nishimura discloses wherein forming the through hole comprises carrying out a first laser drilling from the first main surface with one laser shot and carrying out a second laser drilling from the second main surface with two further laser shots (Figure 20).
Regarding claim 15, Nishimura discloses wherein the method comprises forming the seed layer by electroless deposition (Figure 20).
Regarding claim 16, Nishimura discloses forming a first electrically conductive bulk structure filling at least part of a recess between the bridge structure and the first main surface and/or a second electrically conductive bulk structure filling at least part of a recess between the bridge structure and the second main surface (Figure 20).
Regarding claim 17, Nishimura discloses forming at least one of a group consisting of the first electrically conductive bulk structure and the second electrically conductive bulk structure by at least one further plating procedure following the second plating procedure of forming the bridge structure (Figure 20).
Regarding claim 18, Nishimura discloses wherein at least one of the first plating procedure, the second plating procedure, and the at least one further plating procedure is configured as a galvanic plating procedure (Figure 20).
Regarding claim 19, Nishimura discloses before forming the through hole: providing a first electrically conductive layer structure on the first main surface; and/or providing a second electrically conductive layer structure on the second main surface (Figure 20).
Regarding claim 20, Nishimura discloses wherein forming the through hole in the electrically insulating layer structure while one or both of the main surfaces of the electrically insulating layer structure is covered by an electrically conductive layer structure (Figure 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Mano et al. (U.S. Patent Publication No. 2016/0042861).
Regarding claim 21, in Figure 20, Nishimura discloses a component carrier, comprising: an electrically insulating layer structure (1) having a first main surface (top surface of layer 1) and a second main surface (bottom surface of layer 1); a through hole (17) extending through the electrically insulating layer structure between the first main surface and the second main surface and having a first tapering portion (173) extending from the first main surface and a second tapering portion (172) extending from the second main surface (Figure 20); a first plating structure (32) on at least part of sidewalls of the electrically insulating layer structure, which sidewalls delimit the through hole; a second plating structure (53, 54) formed separately from and arranged on the first plating structure, wherein the second plating structure comprises an electrically conductive bridge structure connecting the opposing sidewalls (via the metal sphere 52).  Nishimura does not specifically disclose wherein at least part of the through hole has a central substantially cylindrical portion between the two opposing tapering portions.  However, Mano teaches conductive through holes having a cylindrical shape tapering from the first surface toward the second surface (Figure 1, claim 4; see also Figures 6A – 6B, where the top and bottom portions of the through hole tapers, and the center portion will have a cylindrical shape since the through holes are cylindrically shaped).
It would have been obvious to one of ordinary skill in the art at the time of the invention for at least part of the through hole of Nishimura to have a central substantially cylindrical portion between the two opposing tapering portions as taught by Mano in that forming through holes with a cylindrical shape is common place and well known in the art, and is merely a design option for a skilled artisan without the exercise of inventive skill.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847